Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from enforcing an order of the respondent Robert J. Collini, an Acting Justice of the Supreme Court, Richmond County, dated January 15, 2014, in a criminal action entitled People v Katz, pending in that court under indictment No. 305/13, which directed a new examination of the petitioner pursuant to CPL article 730.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioner has failed to demonstrate a clear legal right to the relief sought.
Skelos, J.P, Lott, Roman and Cohen, JJ., concur.